            Case 1:18-cv-11929-RGS Document 16 Filed 10/02/18 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS

_________________________________________
DR. SHIVA AYYADURAI,                                            )
                        Plaintiff,                              )
                                                                )
                                                                )
                 v.                                             ) C.A. No. 1:18-cv-11929-RGS
                                                                )
                                                                )
THE UNIVERSITY OF MASSACHUSETTS,                                )
MARTY MEEHAN, DAVID CASH,                                       )
                        Defendants.                             )
_________________________________________
                      PLAINTIFF’S MOTION TO TAKE JUDICIAL NOTICE

          Plaintiff Dr. Shiva Ayyadurai, by and through counsel, requests that this Court take judicial

notice, pursuant to FED. R. EVID. 201,1 of the fact that University is licensee to New England Public

Radio (“NEPR” or “WFCR”), a co-host of the October 21, 2018 Debate. Defs.’ Ex. 1-B. Public

records, maintained by the Federal Communications Commission (“FCC”) an independent agency

of the United States Government, and NEPR itself, demonstrate that The University is the licensee

of for WFCR and that the University provides substantial support to WFCR by way of a studio on

one of its campuses.

          It is undisputed that NEPR, by way of its membership in the Consortium of Western

Massachusetts Media Outlets, is a co-host of the October 21, 2018 Debate. See Defs.’ Ex. 1-B;

Defs.’ Resp. at 10; Sen. Elizabeth Warren, GOP challenger Geoff Diehl agree to Western Mass.

debate Oct. 21 as part of 3-debate series, Dan Glaun, MASSLIVE (Sept. 4, 2018),

https://www.masslive.com/politics/index.ssf/2018/09/elizabeth_warren_agrees_to_wes.html (last

accessed Oct. 1, 2018) (“Members of the consortium include . . . New England Public Radio . . .


1
    This Court may take judicial notice of these facts at any time. Fed. R. Evid. 201(d).
         Case 1:18-cv-11929-RGS Document 16 Filed 10/02/18 Page 2 of 4



[and] the University of Massachusetts Amherst. . . ); Gov. Charlie Baker's campaign decision to

decline Western Massachusetts debate called ‘disgrace’, Gintautas Dumcius, MASSLIVE (Sept.

20,                                                                                        2018),

https://www.masslive.com/politics/index.ssf/2018/09/lack_of_western_mass_debate_in.html

(last accessed Oct. 1, 2018)(stating that the Consortium of Western Massachusetts Media Outlets

also planned to host at least one gubernatorial debate, and describing the Consortium as including

both the University and New England Public Radio).

       Upon further investigation, it has come to Plaintiff’s attention that NEPR and the

University enjoy a much closer relationship than previously believed. Not only does NEPR

broadcast from a studio on one of the University’s campuses, Contact & Directions, NEW

ENGLAND PUBLIC RADIO, http://www.nepr.net/contact-directions#stream/0 (last visited Oct. 1,

2018), but the University is listed as a licensee of WFCR, the callsign of NEPR,2 with the FCC.3

Further, under the “Public Information” tab, under the “About” dropdown menu on NEPR’s

webpage, there is a link to the website of the University’s Board of Trustees and their meeting

schedule. See Public Information, NEW ENGLAND PUBLIC RADIO, http://www.nepr.net/public-



2
  See About, NEW ENGLAND PUBLIC RADIO, http://www.nepr.net/about (last visited Oct. 1, 2018).
3
   See Station Search Results “WFCR,” FED. COMMC’N COMM’N, https://licensing.fcc.gov/cgi-
bin/ws.exe/prod/cdbs/pubacc/prod/sta_list.pl?Facility_id=69304 (last visited Oct. 1, 2018),
attached hereto as EXHIBIT JN-1; Station Search Details “WFCR,” FED. COMMC’N COMM’N,
https://licensing.fcc.gov/cgi-bin/ws.exe/prod/cdbs/pubacc/prod/sta_det.pl?Facility_id=69304
(last visited Oct. 1, 2018), attached hereto as EXHIBIT JN-2; Application Search Details
“WFCR,”              FED.        COMMC’N           COMM’N,          https://licensing.fcc.gov/cgi-
bin/ws.exe/prod/cdbs/pubacc/prod/app_det.pl?Application_id=272171 (last visited Oct. 1, 2018),
attached hereto as EXHIBIT JN-3; FM Query Results, FED. COMMC’N COMM’N,
https://transition.fcc.gov/fcc-
bin/fmq?call=WFCR&arn=&state=&city=&freq=0.0&fre2=107.9&serv=&vac=&facid=&asrn=
&class=&list=0&ThisTab=Results+to+This+Page%2FTab&dist=&dlat2=&mlat2=&slat2=&NS
=N&dlon2=&mlon2=&slon2=&EW=W&size=9 (last visited Oct. 1, 2018) attached hereto as
EXHIBIT JN-4.


                                                2
         Case 1:18-cv-11929-RGS Document 16 Filed 10/02/18 Page 3 of 4



information (last accessed Oct. 1, 2018), attached hereto as EXHIBIT JN-5.

                                        CONCLUSION

       Accordingly, for the reasons stated above, Plaintiff respectfully requests this Court grant

this motion and take judicial notice of the University’s relationship as licensee to NEPR.



Respectfully submitted,

October 2, 2018                                        /s/ Timothy Cornell
Boston, MA                                            Timothy Cornell BBO # 654412
                                                      Cornell Dolan, P.C.
                                                      One International Place, Suite 1400
                                                      Boston, MA 02110
                                                     (617) 535-7763
                                                     (617) 535-7650 (fax)
                                                     tcornell@cornelldolan.com

                                                     Jason Torchinsky (VA 47481)
                                                     Dennis W. Polio (CT 438205)
                                                     (Admitted pro hac vice)
                                                     HOLTZMAN VOGEL
                                                     JOSEFIAK TORCHINSKY PLLC
                                                     45 North Hill Drive, Suite 100
                                                     Warrenton, VA 20186
                                                     (540) 341-8808
                                                     Fax: (540) 341-8809
                                                     jtorchinsky@hvjt.law
                                                     dwpolio@hvjt.law




                                                3
         Case 1:18-cv-11929-RGS Document 16 Filed 10/02/18 Page 4 of 4




                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule 7.1, I certify that I have conferred with counsel for the Defendants
who informed me the Defendants will oppose the motion, to be addressed at argument on May 4,
2018.

                                             /s/ Timothy Cornell

                                CERTIFICATE OF SERVICE

       I certify that I will file the foregoing document with the Clerk of this Court using the
CM/ECF system, which will instantaneously send a Notice of Electronic Filing to all counsel
required to be served.


                                       /s/ Timothy Cornell
                                         Timothy Cornell




                                                 4
